Judgment reversed upon the law and new trial granted, costs to abide the event. In our opinion, the proof of the modification of the contract extending defendant’s time of performance was competent and should not have been stricken out. (Thomson v. Poor, 147 N. Y. 402; General El. Co. v. Nat. Contracting Co., 178 id. 369; Davison Coal Co., Inc., v. Weston, Dodson & Co., Inc., 209 App. Div. 514.) The trial court also erred in excluding proof that the plaintiff had not obtained the statutory authority to enable it to do business in this State. (Wood & Selick v. Ball, 190 N. Y. 217.) Both parties should be permitted on the new trial to give proof as to whether plaintiff was, at the time of the contract in question, authorized to do business within this State, and whether, at that time, it was actually doing such business within the authorities on that subject. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.